952 So. 2d 546 (2007)
Vincent L. SCOTT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4683.
District Court of Appeal of Florida, First District.
January 19, 2007.
Vincent L. Scott, pro se, Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's October 17, 2006, order, this appeal of an oral order denying the appellant's motion to dismiss criminal charges against him is hereby DISMISSED for lack of jurisdiction. See Fla. R.App. P. 9.140(b)(1); Owens v. State, 579 So. 2d 311 (Fla. 1st DCA 1991). In light of *547 this dismissal, all pending motions are DENIED as moot.
ALLEN, WEBSTER, and THOMAS, JJ., concur.